               PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT
                           Gore, et al. v. Lee, et al., Case No. 3:19-cv-00328 (M.D. Tenn.)




                          Exhibit D
             Deposition Transcript of Jaime Combs




Case 3:19-cv-00328 Document 93-5 Filed 05/29/20 Page 1 of 61 PageID #: 1659
                            GORE, et al.
                                   vs.
                             LEE, et al.




                         JAIME COMBS
                           April 24, 2020




Case 3:19-cv-00328 Document 93-5 Filed 05/29/20 Page 2 of 61 PageID #: 1660
·1   · · · · · · ·UNITED STATES DISTRICT COURT
· · ·· · · · ·FOR THE MIDDLE DISTRICT OF TENNESSEE
·2   · · · · · · · · · NASHVILLE DIVISION
· · ··__________________________________________________
·3
· · ·· KAYLA GORE; JAIME COMBS;
·4   · L.G.; and K.N.,

·5     · · · · · · Plaintiffs,

·6     · vs.· · · · · · · · · · · · · ·Case No. 3:19-0328

·7     ·   WILLIAM BYRON LEE, in his
· ·   ··   official capacity as
·8     ·   Governor of the State of
· ·   ··   Tennessee; and LISA
·9     ·   PIERCEY, in her official
· ·   ··   capacity as Commissioner
10     ·   of the Tennessee
· ·   ··   Department of Health,
11
· ·   ·· · · · · · Defendants.
12
· ·   ··__________________________________________________
13

14

15

16     · · · · · · Videoconference Deposition of:

17     · · · · · · JAIME COMBS

18   · · · · · · Taken on behalf of Defendants
· · ·· · · · · · April 24, 2020
19

20

21
· ·   ··__________________________________________________
22
· ·   ··   ·   ·   ·   · · · ·Elite Reporting Services
23     ·   ·   ·   ·   · · www.elitereportingservices.com
· ·   ··   ·   ·   ·   ·Lindsey R. Perry, LCR, RPR, CRR, CSR
24     ·   ·   ·   ·   · · · · Post Office Box 292382
· ·   ··   ·   ·   ·   · · · Nashville, Tennessee· 37229
25     ·   ·   ·   ·   · · · · · · ·(615)595-0073



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20 Page 3 of 61 PageID #: 1661
                          www.EliteReportingServices.com
·1     · · · · · ·A· P· P· E· A· R· A· N· C· E                  S

·2

·3     ·For the Plaintiffs (via videoconference):

·4   ·     ·   ·   ·   ·MS. SASHA BUCHERT
· · ··     ·   ·   ·   ·Attorney at Law
·5   ·     ·   ·   ·   ·Lambda Legal Defense & Education Fund, Inc.
· · ··     ·   ·   ·   ·1776 K Street NW, Suite 722
·6   ·     ·   ·   ·   ·Washington, D.C.· 20006
· · ··     ·   ·   ·   ·(202)804-6245
·7   ·     ·   ·   ·   ·sbuchert@lambdalegal.org

·8
· ·   ··   ·   ·   ·   ·MR. OMAR GONZALEZ-PAGAN
·9     ·   ·   ·   ·   ·Attorney at Law
· ·   ··   ·   ·   ·   ·Lambda Legal Defense & Education Fund, Inc.
10     ·   ·   ·   ·   ·120 Wall Street, 19th Floor
· ·   ··   ·   ·   ·   ·New York, New York· 10005
11     ·   ·   ·   ·   ·(212)809-8585
· ·   ··   ·   ·   ·   ·ogonzalez-pagan@lambdalegal.org
12

13   ·     ·   ·   ·   ·MR. BRANDT THOMAS ROESSLER
· · ··     ·   ·   ·   ·Attorney at Law
14   ·     ·   ·   ·   ·Baker Botts, LLP
· · ··     ·   ·   ·   ·30 Rockefeller Plaza
15   ·     ·   ·   ·   ·New York, New York· 10112
· · ··     ·   ·   ·   ·(212)408-2583
16   ·     ·   ·   ·   ·brandt.roessler@bakerbotts.com

17
· ·   ··   ·   ·   ·   ·MR. JOHN T. WINEMILLER, PhD
18     ·   ·   ·   ·   ·Attorney at Law
· ·   ··   ·   ·   ·   ·Merchant & Gould
19     ·   ·   ·   ·   ·800 S. Gay Street, Suite 2150
· ·   ··   ·   ·   ·   ·Knoxville, Tennessee· 37929
20     ·   ·   ·   ·   ·(865)380-5877
· ·   ··   ·   ·   ·   ·jwinemiller@merchantgould.com
21

22

23

24

25     ·//



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20 Page 4 of 61 PageID #: 1662 2
                          www.EliteReportingServices.com
·1      ·For the Defendants (via videoconference):

·2     ·   ·   ·   ·   ·MR. S. JAE LIM
· ·   ··   ·   ·   ·   ·MS. DIANNA BAKER SHEW
·3     ·   ·   ·   ·   ·MS. SARA E. SEDGWICK
· ·   ··   ·   ·   ·   ·Assistant Attorneys General
·4     ·   ·   ·   ·   ·P.O. Box 20207
· ·   ··   ·   ·   ·   ·Nashville, Tennessee· 37202
·5     ·   ·   ·   ·   ·(615)532-1969
· ·   ··   ·   ·   ·   ·jae.lim@ag.tn.gov
·6     ·   ·   ·   ·   ·dianna.shew@ag.tn.gov
· ·   ··   ·   ·   ·   ·sara.sedgwick@ag.tn.gov
·7

·8

·9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20 Page 5 of 61 PageID #: 1663 3
                          www.EliteReportingServices.com
·1      · · · · · · · · · · I· N· D· E               X

·2      · · · · · · · · · · · · · · · · · · · · · · · Page

·3   · Examination· · · · · · · · · · · · · · · · · · 6
· · ·· By Mr. Lim
·4
· · ·· Examination· · · · · · · · · · · · · · · · · ·48
·5   · By Ms. Buchert

·6

·7

·8
· ·   ·· · · · · · · · E· X· H· I· B· I· T                  S
·9
· ·   ·· · · · · · · · · · · · · · · · · · · · · · · Page
10
· ·   ·· Exhibit No. 1· · · · · · · · · · · · · · · · ·15
11     · · · · Amended Complaint for Declaratory
· ·   ·· · · · and Injunctive Relief
12
· ·   ··   Exhibit No. 2· · · · · · · · · · · · · · · · ·16
13     ·   · · · Declaration of Jaime Combs in
· ·   ··   · · · Support of Plaintiffs' Motion for
14     ·   · · · Summary Judgment

15

16

17

18

19

20

21

22

23

24

25



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20 Page 6 of 61 PageID #: 1664 4
                          www.EliteReportingServices.com
·1     · · · · · S· T· I· P· U· L· A· T· I· O· N                 S
·2
·3
·4
·5
·6     · · · · · · ·The videoconference deposition of
·7     ·JAIME COMBS was taken by counsel for the Defendants,
·8     ·by Notice, with all participants appearing at their
·9     ·respective locations, on April 24, 2020, for all
10     ·purposes under the Federal Rules of Civil Procedure.
11     · · · · · · ·All objections, except as to the form of
12     ·the question, are reserved for the hearing, and that
13     ·said deposition may be read and used in evidence in
14     ·said cause of action in any trial thereon or any
15     ·proceeding herein.
16     · · · · · · ·It is agreed that LINDSEY R. PERRY, LCR,
17     ·RPR, CRR, CSR, Court Reporter for the State of
18     ·Tennessee, may swear the witness, and that the
19     ·reading and signing of the completed deposition by
20     ·the witness are not waived.
21
22
23
24
25



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20 Page 7 of 61 PageID #: 1665 5
                          www.EliteReportingServices.com                           YVer1f
·1     · · · · · · · · · · · *· ·*· ·*

·2     · · · · · · · · · · · JAIME COMBS

·3     ·was called as a witness, and after having been first

·4     ·duly sworn, testified as follows:

·5

·6     · · · · · · · · · · · EXAMINATION

·7     ·QUESTIONS BY MR. LIM:

·8     ·Q.· · · Good afternoon, Ms. Combs.

·9     · · · · ·How are you today?

10     ·A.· · · I'm doing well.· And you?

11     ·Q.· · · Good.· Good.· Thank you.

12     · · · · ·Let's see.· Let me introduce everybody.                   I

13     ·don't know if you can see everyone, but my name is

14     ·Jae Lim, and I'm an assistant attorney general for

15     ·the Tennessee Attorney General's Office.· I, along

16     ·with my colleagues, Matt Jones, who's not here,

17     ·Sara Sedgwick, and Dianna Shew, who -- both of them

18     ·are here on this deposition, are representing the

19     ·defendants in this lawsuit filed by you and three

20     ·other plaintiffs, Ms. Combs.

21     · · · · ·And at this point, Sasha, could you go ahead

22     ·and identify everyone on your side, please?

23     · · · · · · ·MS. BUCHERT:· Yeah, absolutely.· I'm

24     ·Sasha Buchert from Lambda Legal representing the

25     ·plaintiffs, and also on the line is



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20 Page 8 of 61 PageID #: 1666 6
                          www.EliteReportingServices.com                           YVer1f
·1     ·Omar Gonzalez-Pagan, also from Lambda Legal

·2     ·representing the plaintiffs, and also on the line is

·3     ·Brandt Thomas Roessler from Baker Botts representing

·4     ·the plaintiffs, and lastly, we also have

·5     ·John Winemiller from Merchant & Gould also

·6     ·representing the plaintiffs.

·7     ·BY MR. LIM:

·8     ·Q.· · · Okay.· I just have a couple of housekeeping

·9     ·matters before we begin the real fun part of the

10     ·deposition.

11     · · · · ·Ms. Combs, although this deposition is on

12     ·video, we're not recording it.· What we're doing is

13     ·we're asking Ms. Perry, the court reporter, to take

14     ·a transcript of our -- your testimony here today,

15     ·so for anyone reading the transcript to be able to

16     ·tell what responses were given, you need to verbally

17     ·say "yes" or "no" to any questions that I ask.· If

18     ·you were to, say, nod in lieu of saying yes or shake

19     ·your head in lieu of saying no, that won't be

20     ·recorded.

21     · · · · ·Is that clear?

22     ·A.· · · Yes.

23     ·Q.· · · Okay.· And at any point if you can't hear me

24     ·or if you have a difficult time understanding my

25     ·question, just say so, and I'll do my best to



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20 Page 9 of 61 PageID #: 1667 7
                          www.EliteReportingServices.com                           YVer1f
·1      ·rephrase the question or repeat the question so you

·2      ·can answer it, okay?

·3      ·A.· · · Okay.

·4      ·Q.· · · And lastly, let me know if you need a break.

·5      ·I'll be happy to take one anytime you need one.

·6      ·Just if you could do me a favor and just don't --

·7      ·let's not take a break if there's a response

·8      ·pending.· So if I ask a question, let's answer the

·9      ·question then take a break, okay?

10      ·A.· · · Understood.

11      ·Q.· · · Okay.· All right.· Let's move on.

12      · · · · ·Let's see.· Ms. Combs, could you state your

13      ·full name for the record, please.

14      ·A.· · · Jaime Novella Combs.

15      ·Q.· · · And have you ever used any other names in

16      ·the past?

17      ·A.· · · Yes.

18      ·Q.· · · What was that name?

19      ·A.· · · My birth name of                                 .

20      ·Q.· · · What is your current address?

21      ·A.· · ·

22              .

23      ·Q.· · · And how long have you lived there?

24      ·A.· · · Approximately three and a half years.

25      ·Q.· · · Where did you live before that?



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20 Page 10 of 61 PageID #: 16688
                           www.EliteReportingServices.com                          YVer1f
·1      ·A.· · · I resided in Maryville, Tennessee.

·2      ·Q.· · · And for how long at that location?

·3      ·A.· · · I lived in Maryville, Tennessee,

·4      ·approximately 20 years.

·5      ·Q.· · · Were you born in Maryville, Tennessee?

·6      ·A.· · · No.

·7      ·Q.· · · What -- where is your place of birth?

·8      ·A.· · · I was born in Elizabethton, Tennessee.

·9      ·Q.· · · And what is your date of birth?

10      ·A.· · ·              .

11      ·Q.· · · What do you do for a living, Ms. Combs?

12      · · · · · · ·MS. BUCHERT:· Objection.

13      ·BY MR. LIM:

14      ·Q.· · · What is your current occupation, if any?

15      ·A.· · · I currently do volunteer work and I'm

16      ·retired.

17      ·Q.· · · Okay.· What type of volunteer work do you

18      ·do?

19      · · · · · · ·MS. BUCHERT:· Objection.

20      · · · · · · ·THE WITNESS:· I volunteer for Vanderbilt

21      ·Health, and I volunteer for Connectus Health, which

22      ·is a community health care center and other

23      ·organizations.

24      ·BY MR. LIM:

25      ·Q.· · · Any other organizations?



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20 Page 11 of 61 PageID #: 16699
                           www.EliteReportingServices.com                          YVer1f
·1      · · · · · · ·MS. BUCHERT:· Objection.

·2      · · · · · · ·THE WITNESS:· I do volunteer for

·3      ·Nashville Pride.

·4      ·BY MR. LIM:

·5      ·Q.· · · Let's start with the Vanderbilt volunteer

·6      ·position.

·7      · · · · ·What exactly do you do there?

·8      · · · · · · ·MS. BUCHERT:· Objection.

·9      · · · · · · ·THE WITNESS:· I volunteer for a program

10      ·called Trans Buddy, which assists patients in the

11      ·health care system with Vanderbilt Health.

12      ·BY MR. LIM:

13      ·Q.· · · And what do you do for Connectus?

14      · · · · · · ·MS. BUCHERT:· Objection.

15      · · · · · · ·THE WITNESS:· With Connectus Health, I

16      ·am a volunteer for their personnel committee and a

17      ·board member.

18      · · · · · · ·MR. LIM:· Ms. Perry, could you go off

19      ·the record for one second?

20      · · · · · · ·THE REPORTER:· Yes.

21      · · · · · · ·(An off-the-record discussion was held.)

22      ·BY MR. LIM:

23      ·Q.· · · How long have you had that volunteer

24      ·position with Vanderbilt?

25      ·A.· · · Approximately three to four months.



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            10
                                                      Page 12 of 61 PageID #: 1670
                           www.EliteReportingServices.com                         YVer1f
·1      ·Q.· · · And what about Connectus?

·2      ·A.· · · I have been a board member for approximately

·3      ·two years.

·4      ·Q.· · · You're on the board, you said?

·5      ·A.· · · Correct.

·6      · · · · · · ·MS. BUCHERT:· Objection.

·7      ·BY MR. LIM:

·8      ·Q.· · · How did you get on the board of directors

·9      ·for Connectus?· What -- was there a process?· Did

10      ·you apply for it?· Were you nominated by the board

11      ·to be on the board?

12      · · · · · · ·MS. BUCHERT:· Objection.

13      ·BY MR. LIM:

14      ·Q.· · · Just tell us how you were -- how you became

15      ·involved in that organization.

16      ·A.· · · The group was seeking out members to --

17      ·or -- members of the community to be board members

18      ·for them.

19      ·Q.· · · Okay.· You mentioned that you're retired

20      ·now.

21      · · · · ·How long have you been retired?

22      ·A.· · · Approximately three and a half years.

23      ·Q.· · · Before you became -- before you retired,

24      ·what did you retire from?· What -- what occupation?

25      ·What line of work were you in?



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            11
                                                      Page 13 of 61 PageID #: 1671
                           www.EliteReportingServices.com                         YVer1f
·1      ·A.· · · I was a stylist and owned a hair salon in

·2      ·Maryville and Alcoa, Tennessee.

·3      ·Q.· · · What was that called?

·4      ·A.· · · Combs Salon.

·5      ·Q.· · · How long did you have that business?

·6      ·A.· · · Approximately seven years.

·7      ·Q.· · · And before that, you were also a stylist?

·8      ·A.· · · That is correct.

·9      ·Q.· · · How long were you a stylist for?

10      ·A.· · · Approximately 20 years.

11      ·Q.· · · And to become a stylist, did you obtain any

12      ·training or special certificates of any kind?

13      ·A.· · · Yes.

14      ·Q.· · · And what are they?

15      ·A.· · · My cosmetology license through the State of

16      ·Tennessee.

17      ·Q.· · · When did you get that license?

18      ·A.· · · I received the license approximately 1996.

19      ·Q.· · · Did you have to go to school for that too?

20      · · · · · · ·MS. BUCHERT:· Objection.

21      · · · · · · ·THE WITNESS:· Yes.

22      ·BY MR. LIM:

23      ·Q.· · · And where did you go to school for that?

24      ·A.· · · I attended Tennessee School of Beauty.

25      ·Q.· · · When was that?



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            12
                                                      Page 14 of 61 PageID #: 1672
                           www.EliteReportingServices.com                         YVer1f
·1      ·A.· · · Approximately 1995.

·2      ·Q.· · · Where -- what prompted you to move to

·3      ·Nashville?

·4      · · · · · · ·MS. BUCHERT:· Objection.

·5      · · · · · · ·THE WITNESS:· I moved to Nashville

·6      ·because my spouse found employment that seemed

·7      ·desirable.

·8      ·BY MR. LIM:

·9      ·Q.· · · You said "spouse."

10      · · · · ·How long have you been married?

11      ·A.· · · Currently for six years.

12      ·Q.· · · What is the name of your spouse?

13      · · · · · · ·MS. BUCHERT:· Objection.

14      · · · · · · ·THE WITNESS:· The name of my spouse is

15      ·               .

16      ·BY MR. LIM:

17      ·Q.· · · Have you been married before?

18      · · · · · · ·MS. BUCHERT:· Objection.

19      · · · · · · ·THE WITNESS:· Yes.

20      ·BY MR. LIM:

21      ·Q.· · · How long were you married in the previous

22      ·marriage?

23      ·A.· · · Approximately seven to eight years.

24      ·Q.· · · When did you get married?· Exactly what

25      ·year?



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            13
                                                      Page 15 of 61 PageID #: 1673
                           www.EliteReportingServices.com                         YVer1f
·1      ·A.· · · I believe it was 2000.· That paperwork has

·2      ·been submitted.

·3      ·Q.· · · When you say "paperwork," what type of

·4      ·documents are you talking about?

·5      · · · · · · ·MS. BUCHERT:· Objection.

·6      · · · · · · ·THE WITNESS:· My marriage --

·7      ·BY MR. LIM:

·8      ·Q.· · · I didn't get that.

·9      ·A.· · · My marriage license.

10      ·Q.· · · What was the name of your former spouse?

11      · · · · ·(WHEREUPON, page 14/line 11 to page 15/line

12      ·11 were designated as confidential and bound under

13      ·separate cover.)

14      ·//

15      ·//

16      ·//

17      ·//

18      ·//

19      ·//

20      ·//

21      ·//

22      ·//

23      ·//

24      ·//

25      ·//



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            14
                                                      Page 16 of 61 PageID #: 1674
                           www.EliteReportingServices.com                         YVer1f
·1      ·//

·2      ·//

·3      ·//

·4      ·//

·5      ·//

·6      ·//

·7      ·//

·8      ·//

·9      ·//

10      ·//

11      ·//

12      ·BY MR. LIM:

13      ·Q.· · · At this point, I want to show you what's

14      ·been marked previously as Exhibit 1.· That would be

15      ·the amended complaint.

16      · · · · ·Ms. Perry, do you have a copy of that?

17      · · · · · · ·THE REPORTER:· Yes, I do.

18      · · · · · · ·(WHEREUPON, a document was marked as

19      ·Exhibit Number 1.)

20      ·BY MR. LIM:

21      ·Q.· · · Ms. Combs, do you have a copy of that

22      ·amended complaint?

23      ·A.· · · I do.

24      ·Q.· · · Okay.· I also want to show you what's been

25      ·previously marked as Exhibit 2, Declaration of



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            15
                                                      Page 17 of 61 PageID #: 1675
                           www.EliteReportingServices.com                         YVer1f
·1      ·Jaime Combs in Support of Plaintiffs' Motion for

·2      ·Summary Judgment.

·3      · · · · ·Do you have that too, Ms. Perry?

·4      · · · · · · ·THE REPORTER:· I do.

·5      · · · · · · ·(WHEREUPON, a document was marked as

·6      ·Exhibit Number 2.)

·7      ·BY MR. LIM:

·8      ·Q.· · · And, Ms. Combs, do you have that?

·9      ·A.· · · Yes.

10      ·Q.· · · Okay.· In addition to these two documents --

11      ·let me rephrase that.

12      · · · · ·Do you know what these documents are,

13      ·Ms. Combs?

14      · · · · · · ·MS. BUCHERT:· Objection.

15      · · · · · · ·THE WITNESS:· I realize -- yes.

16      ·BY MR. LIM:

17      ·Q.· · · Have you -- have you read them before?

18      ·A.· · · Yes.

19      ·Q.· · · And did you have an opportunity to discuss

20      ·it with your attorneys and ask any questions that

21      ·you may have about those documents?

22      · · · · · · ·MS. BUCHERT:· Objection.· This calls

23      ·for -- to the extent that this calls for privileged

24      ·information, Jaime, I counsel you not to respond to

25      ·any conversations that you've had with your



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            16
                                                      Page 18 of 61 PageID #: 1676
                           www.EliteReportingServices.com                         YVer1f
·1      ·attorneys.

·2      ·BY MR. LIM:

·3      ·Q.· · · I'm simply asking you whether you had an

·4      ·opportunity to talk to your attorneys about those

·5      ·two documents.

·6      · · · · · · ·MS. BUCHERT:· You can answer, Jaime.

·7      · · · · · · ·THE WITNESS:· Yes.

·8      ·BY MR. LIM:

·9      ·Q.· · · And you told the truth -- everything

10      ·contained in those two documents are true and

11      ·accurate to the best of your abilities, right?

12      ·A.· · · Yes.

13      ·Q.· · · Okay.· I want to direct your attention to

14      ·Exhibit 1, the amended complaint, page 23 near the

15      ·bottom, Paragraph 114.· Let me know when you get

16      ·there, Ms. Combs.

17      · · · · · · ·MS. BUCHERT:· And, Jaime, I want to

18      ·recommend that you take all the time that you need

19      ·to read this and take -- take as much time as you

20      ·need.

21      ·BY MR. LIM:

22      ·Q.· · · Paragraph 114 says "Ms. Combs' inability to

23      ·correct the gender marker on her birth certificate

24      ·has negatively affected Ms. Combs in other ways.· By

25      ·way of example, Ms. Combs was married to a man for



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            17
                                                      Page 19 of 61 PageID #: 1677
                           www.EliteReportingServices.com                         YVer1f
·1      ·seven years.· When divorcing, Ms. Combs was told

·2      ·that Tennessee would not consider her marriage to be

·3      ·legal because Tennessee did not, at that time,

·4      ·recognize marriage between same-sex couples and was

·5      ·threatened with disclosure of her transgender

·6      ·status.· Ms. Combs was, therefore, concerned that if

·7      ·she contested the divorce, her transgender status

·8      ·would become publicly known.· At that time,

·9      ·Ms. Combs was not open about her transgender status

10      ·and was worried that this would affect her salon

11      ·business.· As a result, due to these concerns,

12      ·Ms. Combs signed uncontested divorce papers allowing

13      ·her husband to retain control over all of their

14      ·joint assets."

15      · · · · ·Ms. Combs, I have some questions about that

16      ·paragraph.· Let's see.· Where it says "When

17      ·divorcing, Ms. Combs was told that," told -- who

18      ·told you that?

19      ·A.· · · My husband told me that.

20      ·Q.· · · What did he exactly say to you?

21      · · · · · · ·MS. BUCHERT:· Objection.

22      · · · · · · ·THE WITNESS:· My husband told me that my

23      ·birth certificate says that I am a male and that no

24      ·court in the State of Tennessee would uphold this

25      ·marriage and that if I tried to contest this



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            18
                                                      Page 20 of 61 PageID #: 1678
                           www.EliteReportingServices.com                         YVer1f
·1      ·divorce, that he would do everything in his power to

·2      ·basically smear my name and get this information

·3      ·released.

·4      ·BY MR. LIM:

·5      ·Q.· · · But you just told me about five minutes ago

·6      ·that you submitted the paperwork, so you got a

·7      ·marriage license, no?

·8      · · · · · · ·MS. BUCHERT:· Objection.

·9      · · · · · · ·THE WITNESS:· I did have a marriage

10      ·license.

11      ·BY MR. LIM:

12      ·Q.· · · How could you get a marriage license if

13      ·Tennessee didn't allow same-sex marriage couples?

14      · · · · · · ·MS. BUCHERT:· Objection.

15      · · · · · · ·THE WITNESS:· I got a marriage license

16      ·through the justice of the peace with my husband by

17      ·presenting a driver's license and Social Security

18      ·card.

19      ·BY MR. LIM:

20      ·Q.· · · Was your former husband aware of your

21      ·transgender status?

22      · · · · · · ·MS. BUCHERT:· Objection.

23      · · · · · · ·THE WITNESS:· Yes.

24      ·BY MR. LIM:

25      ·Q.· · · When -- and -- and you told him this before



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            19
                                                      Page 21 of 61 PageID #: 1679
                           www.EliteReportingServices.com                         YVer1f
·1      ·you got married?

·2      · · · · · · ·MS. BUCHERT:· Objection.

·3      · · · · · · ·THE WITNESS:· Yes.

·4      ·BY MR. LIM:

·5      ·Q.· · · Okay.· So I want to refer your attention

·6      ·back to the paragraph.

·7      · · · · ·At that time, you were not open about your

·8      ·status and were concerned that his threat would

·9      ·jeopardize your business; correct?

10      ·A.· · · That is correct.· And he was also concerned

11      ·it could jeopardize his business.

12      ·Q.· · · What was -- what was his business?

13      ·A.· · · His business was a computer group.

14      ·Q.· · · So because you had a marriage license and

15      ·you were living as a married couple -- let me

16      ·rephrase that.

17      · · · · ·You say in the paragraph on top of page 24

18      ·that you signed uncontested divorce papers allowing

19      ·your husband to retain control over all of your

20      ·joint assets.

21      · · · · ·What assets are you talking about in that

22      ·paragraph?

23      · · · · · · ·MS. BUCHERT:· Objection.

24      · · · · · · ·THE WITNESS:· While my husband and I

25      ·were married, we paid off a house.· We purchased a



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            20
                                                      Page 22 of 61 PageID #: 1680
                           www.EliteReportingServices.com                         YVer1f
·1      ·home.· We had a fleet of vehicles for his work that

·2      ·we started together.· We had two Corvettes.· We

·3      ·acquired two classic cars.· During the length of our

·4      ·marriage, a third property was bought in addition to

·5      ·the condo that was owned.

·6      ·BY MR. LIM:

·7      ·Q.· · · Did you file taxes as a married couple?

·8      · · · · · · ·MS. BUCHERT:· Objection.

·9      ·BY MR. LIM:

10      ·Q.· · · Did you file any federal tax returns during

11      ·the time that you were married?

12      · · · · · · ·MS. BUCHERT:· Same objection.

13      · · · · · · ·THE WITNESS:· My husband took care of

14      ·all finances.

15      ·BY MR. LIM:

16      ·Q.· · · Do you have any idea whether you filed as a

17      ·married couple?

18      · · · · · · ·MS. BUCHERT:· Objection.

19      · · · · · · ·THE WITNESS:· I am uncertain.

20      ·BY MR. LIM:

21      ·Q.· · · How were the properties titled?

22      · · · · · · ·MS. BUCHERT:· Objection.

23      · · · · · · ·THE WITNESS:· The properties were titled

24      ·in his name alone.

25      ·//



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            21
                                                      Page 23 of 61 PageID #: 1681
                           www.EliteReportingServices.com                         YVer1f
·1      ·BY MR. LIM:

·2      ·Q.· · · So when you filed for divorce through the

·3      ·court in Blount County, if there was no recognizable

·4      ·marriage between you and your former spouse, how

·5      ·could there have been a divorce proceeding?

·6      · · · · · · ·MS. BUCHERT:· Objection.

·7      ·BY MR. LIM:

·8      ·Q.· · · I'm confused by that, Ms. Combs.

·9      · · · · ·Can you tell us a little bit more about

10      ·that?

11      · · · · · · ·MS. BUCHERT:· Objection.

12      · · · · · · ·THE WITNESS:· I'm not an attorney, so I

13      ·don't know those things, but I know that we had a

14      ·marriage license, and I felt that we had a marriage.

15      ·BY MR. LIM:

16      ·Q.· · · You felt that you had a marriage or was it a

17      ·marriage?

18      · · · · · · ·MS. BUCHERT:· Objection.

19      · · · · · · ·THE WITNESS:· I was asked to be his

20      ·wife.· I was asked to marry him.

21      ·BY MR. LIM:

22      ·Q.· · · Did you have a wedding?

23      · · · · · · ·MS. BUCHERT:· Objection.

24      · · · · · · ·THE WITNESS:· We went to the justice of

25      ·peace and married.



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            22
                                                      Page 24 of 61 PageID #: 1682
                           www.EliteReportingServices.com                         YVer1f
·1      ·BY MR. LIM:

·2      ·Q.· · · Where was the justice of peace?

·3      ·A.· · · The justice of peace was in Sevierville,

·4      ·Tennessee.

·5      ·Q.· · · Did that person work for the government of

·6      ·any type?

·7      · · · · · · ·MS. BUCHERT:· Objection.

·8      · · · · · · ·THE WITNESS:· I am uncertain.

·9      ·BY MR. LIM:

10      ·Q.· · · Okay.· Did you fill out any paperwork during

11      ·the time that you were married to                         --

12      · · · · · · ·MS. BUCHERT:· Objection.

13      ·BY MR. LIM:

14      ·Q.· · · -- that asked for your marital status?

15      · · · · · · ·MS. BUCHERT:· Objection.

16      · · · · · · ·THE WITNESS:· I am unsure.· I would

17      ·assume so.

18      ·BY MR. LIM:

19      ·Q.· · · Let's assume that you did.

20      · · · · ·Would you have -- would you have checked off

21      ·"married" --

22      · · · · · · ·MS. BUCHERT:· Objection.

23      ·BY MR. LIM:

24      ·Q.· · · -- to those questions?· Because like you

25      ·said, in your mind, you thought -- you believed that



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            23
                                                      Page 25 of 61 PageID #: 1683
                           www.EliteReportingServices.com                         YVer1f
·1      ·you were married, right?

·2      · · · · · · ·MS. BUCHERT:· Objection.

·3      · · · · · · ·THE WITNESS:· I would have signed

·4      ·"married."

·5      ·BY MR. LIM:

·6      ·Q.· · · Ms. Combs, I sympathize with what happened

·7      ·and what your former husband did in taking all of

·8      ·your joint property.· He threatened you with

·9      ·something very -- very personal; something that he

10      ·knew to be a very delicate personal, private matter,

11      ·and I understand that you were legitimately

12      ·concerned.· Concerned enough to give him everything

13      ·that he wanted, essentially; is that correct?

14      · · · · · · ·MS. BUCHERT:· Objection.

15      · · · · · · ·THE WITNESS:· I felt I had no choice.

16      ·BY MR. LIM:

17      ·Q.· · · But you felt you had no choice because you

18      ·didn't want people to know that you were transgender

19      ·at that time, right?

20      · · · · · · ·MS. BUCHERT:· Objection.

21      · · · · · · ·THE WITNESS:· There were different

22      ·factors in me not wanting people to know.

23      ·BY MR. LIM:

24      ·Q.· · · What are some of those factors?

25      · · · · · · ·MS. BUCHERT:· Objection.



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            24
                                                      Page 26 of 61 PageID #: 1684
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·THE WITNESS:· My livelihood at the time

·2      ·as someone with no assets to their name because of a

·3      ·divorce.

·4      ·BY MR. LIM:

·5      ·Q.· · · So -- but it had nothing to do with your

·6      ·birth certificate, though, right?

·7      · · · · · · ·MS. BUCHERT:· Objection.

·8      · · · · · · ·THE WITNESS:· I disagree.

·9      ·BY MR. LIM:

10      ·Q.· · · Okay.· How so?

11      · · · · · · ·MS. BUCHERT:· Objection.· Jae, we're --

12      ·this line of questioning is becoming argumentative.

13      · · · · · · ·MR. LIM:· Okay.

14      ·BY MR. LIM:

15      ·Q.· · · Let me ask you, Ms. Combs, do you believe

16      ·that if you had a birth certificate that reflected

17      ·your gender identity with which you have always

18      ·identified that your husband would not have

19      ·threatened you?

20      · · · · · · ·MS. BUCHERT:· Objection.

21      · · · · · · ·THE WITNESS:· Yes.

22      ·BY MR. LIM:

23      ·Q.· · · Okay.· I'll move on.· Let's talk about

24      ·something a little happier.· Let's talk about your

25      ·current spouse.



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            25
                                                      Page 27 of 61 PageID #: 1685
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · ·You said you've been married for about six

·2      ·years?

·3      ·A.· · · Yes.

·4      ·Q.· · · How did you guys meet?

·5      · · · · · · ·MS. BUCHERT:· Objection.

·6      · · · · · · ·THE WITNESS:· We met at a support group.

·7      ·BY MR. LIM:

·8      ·Q.· · · Support group for -- for what?

·9      · · · · · · ·MS. BUCHERT:· Objection.

10      · · · · · · ·THE WITNESS:· For women that -- who are

11      ·transgender.

12      ·BY MR. LIM:

13      ·Q.· · · Do you have any children?

14      ·A.· · · Yes.

15      ·Q.· · · How old are they and what are their names?

16      · · · · · · ·MS. BUCHERT:· Objection.

17      · · · · · · ·(WHEREUPON, page 26/line 17 to page

18      ·27/line 4 were designated as confidential and bound

19      ·under separate cover.)

20      ·//

21      ·//

22      ·//

23      ·//

24      ·//

25      ·//



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            26
                                                      Page 28 of 61 PageID #: 1686
                           www.EliteReportingServices.com                         YVer1f
·1      ·//

·2      ·//

·3      ·//

·4      ·//

·5      ·BY MR. LIM:

·6      ·Q.· · · Ms. Combs, in prepping for this deposition,

·7      ·did you speak with anyone about this lawsuit or this

·8      ·deposition?

·9      ·A.· · · Can you rephrase that question?

10      ·Q.· · · Did you speak with anyone other than your

11      ·attorneys about this deposition today?

12      ·A.· · · Yes.

13      ·Q.· · · Who did you speak to?

14      ·A.· · · My spouse.

15      ·Q.· · · Anyone else?

16      · · · · · · ·MS. BUCHERT:· Objection.

17      · · · · · · ·THE WITNESS:· I'm uncertain.

18      ·BY MR. LIM:

19      ·Q.· · · You're uncertain as to whether you spoke to

20      ·anyone else other than your spouse about this

21      ·deposition today?

22      ·A.· · · That is correct.

23      ·Q.· · · It's a simple yes or no, Ms. Combs.

24      · · · · · · ·MS. BUCHERT:· Objection.

25      ·//



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            27
                                                      Page 29 of 61 PageID #: 1687
                           www.EliteReportingServices.com                         YVer1f
·1      ·BY MR. LIM:

·2      ·Q.· · · Did you speak with anyone else besides your

·3      ·spouse about today's deposition?

·4      ·A.· · · I have spoken about the law.· I do not

·5      ·believe I've spoken about this particular case

·6      ·today -- this deposition today.

·7      ·Q.· · · And when you say "law," what are you talking

·8      ·about?

·9      · · · · · · ·MS. BUCHERT:· Objection.

10      · · · · · · ·THE WITNESS:· The birth certificate law.

11      ·BY MR. LIM:

12      ·Q.· · · And who did you speak to about the lawsuit?

13      · · · · · · ·MS. BUCHERT:· Objection.

14      · · · · · · ·THE WITNESS:· I'm uncertain.

15      ·BY MR. LIM:

16      ·Q.· · · Have you met or spoken to any of the other

17      ·plaintiffs in this lawsuit?

18      ·A.· · · I met or saw a fellow plaintiff, I believe,

19      ·a year ago.· I do not believe there was a

20      ·conversation we had, but she was at a press release,

21      ·to the best of my knowledge, and that's where I saw

22      ·her.

23      ·Q.· · · Did you speak to her at that time?

24      · · · · · · ·MS. BUCHERT:· Objection.

25      · · · · · · ·THE WITNESS:· Possibly niceties.· Not



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            28
                                                      Page 30 of 61 PageID #: 1688
                           www.EliteReportingServices.com                         YVer1f
·1      ·about a case.

·2      ·BY MR. LIM:

·3      ·Q.· · · Have you met or spoken to any of the

·4      ·other people involved in this lawsuit, including

·5      ·experts?

·6      · · · · · · ·MS. BUCHERT:· Objection.

·7      · · · · · · ·(An off-the-record discussion was held.)

·8      · · · · · · ·(WHEREUPON, the reporter read back the

·9      ·pending question.)

10      · · · · · · ·THE WITNESS:· I have met one of the

11      ·plaintiffs in passing approximately a year ago after

12      ·a press release was made.

13      ·BY MR. LIM:

14      ·Q.· · · Is that the same person that you just told

15      ·us about --

16      · · · · · · ·MS. BUCHERT:· Objection.

17      ·BY MR. LIM:

18      ·Q.· · · -- Ms. Combs?

19      ·A.· · · That is correct.

20      ·Q.· · · Okay.· Anyone else?

21      ·A.· · · To the best of my knowledge, I do not

22      ·believe so.

23      ·Q.· · · Have you ever met Dr. Shayne Taylor?

24      ·A.· · · Yes.

25      ·Q.· · · Did you know that she's an expert in this



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            29
                                                      Page 31 of 61 PageID #: 1689
                           www.EliteReportingServices.com                         YVer1f
·1      ·lawsuit --

·2      · · · · · · ·MS. BUCHERT:· Objection.

·3      ·BY MR. LIM:

·4      ·Q.· · · -- for Plaintiffs?

·5      ·A.· · · I was made aware of that approximately five

·6      ·days ago.

·7      ·Q.· · · Okay.· So when I asked you whether you've

·8      ·met or spoken to anyone involved in this lawsuit

·9      ·including experts, why didn't you say so?

10      · · · · · · ·MS. BUCHERT:· Objection.

11      · · · · · · ·THE WITNESS:· Because when we met, we

12      ·did not discuss law or medicine.· We met in passing,

13      ·as I would work with some -- volunteer work.

14      ·BY MR. LIM:

15      ·Q.· · · Okay.· Okay, Ms. Combs, are you -- is it

16      ·public knowledge that you are a trans woman today?

17      · · · · · · ·MS. BUCHERT:· Objection.

18      · · · · · · ·THE WITNESS:· There are people who know

19      ·I am a woman who is transgender.

20      ·BY MR. LIM:

21      ·Q.· · · I want to refer your attention back to

22      ·page 22 of the amended complaint, Exhibit 1.

23      · · · · ·So at the bottom, Paragraph 109 stated that

24      ·you underwent surgical procedures in 1999; is that

25      ·correct?



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            30
                                                      Page 32 of 61 PageID #: 1690
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·MS. BUCHERT:· Objection.

·2      · · · · · · ·THE WITNESS:· Yes.

·3      ·BY MR. LIM:

·4      ·Q.· · · Where was the surgery performed?

·5      · · · · · · ·MS. BUCHERT:· Objection.

·6      · · · · · · ·THE WITNESS:· Neenah, Wisconsin.

·7      ·BY MR. LIM:

·8      ·Q.· · · Do you know the name of the surgeon?

·9      · · · · · · ·MS. BUCHERT:· Objection.

10      · · · · · · ·THE WITNESS:·                            .

11      ·BY MR. LIM:

12      ·Q.· · · Can you spell that?

13      ·A.· · ·                     .· His first name was                , I

14      ·believe.

15      ·Q.· · · And when you say "gender-affirming surgery,"

16      ·specifically what procedures are you talking about?

17      · · · · · · ·MS. BUCHERT:· Objection.

18      · · · · · · ·THE WITNESS:· He performed a

19      ·vaginoplasty.

20      ·BY MR. LIM:

21      ·Q.· · · And Paragraph 110, after completing the

22      ·surgery, you were able to correct the gender marker

23      ·on your driver's license, Social Security card, and

24      ·U.S. passport; correct?

25      ·A.· · · With the exception of challenges to my



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            31
                                                      Page 33 of 61 PageID #: 1691
                           www.EliteReportingServices.com                         YVer1f
·1      ·passport changes.

·2      ·Q.· · · Okay.· So let's talk about them one at a

·3      ·time, okay?· Let's talk about your driver's license.

·4      · · · · ·When -- what year did you get that changed?

·5      ·A.· · · My driver's license was changed after

·6      ·surgery.

·7      ·Q.· · · Do you remember where you -- which DMV

·8      ·location you went to?

·9      · · · · · · ·MS. BUCHERT:· Objection.

10      · · · · · · ·THE WITNESS:· To the best of my

11      ·knowledge, it was in Knoxville, Tennessee, at the

12      ·courthouse.

13      ·BY MR. LIM:

14      ·Q.· · · Do you remember what documents you needed to

15      ·bring with you to get that done?

16      · · · · · · ·MS. BUCHERT:· Objection.

17      · · · · · · ·THE WITNESS:· To the best of my

18      ·knowledge, it was the surgical report from the

19      ·doctor.· Possibly other documents.

20      ·BY MR. LIM:

21      ·Q.· · · And did you have to go more than once to get

22      ·that done or were you able to get it the first time?

23      · · · · · · ·MS. BUCHERT:· Objection.

24      · · · · · · ·THE WITNESS:· I believe I was able to

25      ·get that done the first time.



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            32
                                                      Page 34 of 61 PageID #: 1692
                           www.EliteReportingServices.com                         YVer1f
·1      ·BY MR. LIM:

·2      ·Q.· · · Okay.· Let's talk about Social Security

·3      ·records.

·4      · · · · ·Do you remember what documents you needed to

·5      ·bring to get that done?

·6      · · · · · · ·MS. BUCHERT:· Objection.

·7      · · · · · · ·THE WITNESS:· I believe I took my

·8      ·documentation from the surgeon, which I believe

·9      ·included birth certificate and different records.

10      ·BY MR. LIM:

11      ·Q.· · · And did you have to make multiple trips or

12      ·was it the first time you were able to get that

13      ·done?

14      · · · · · · ·MS. BUCHERT:· Objection.

15      · · · · · · ·THE WITNESS:· I am uncertain, but I

16      ·believe it was one trip.

17      ·BY MR. LIM:

18      ·Q.· · · And finally the U.S. passport.· So I want to

19      ·go to page 23 at the top.· Pardon me.· I misguided

20      ·you there.

21      · · · · ·So can you tell us what happened with the

22      ·passport, which I think is described in

23      ·Paragraph 113 that's in the middle?· You mentioned

24      ·that you had to submit documentation from your

25      ·primary care physician, as well as a letter



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            33
                                                      Page 35 of 61 PageID #: 1693
                           www.EliteReportingServices.com                         YVer1f
·1      ·documenting the results of a physical exam by a

·2      ·gynecologist.

·3      · · · · · · ·MS. BUCHERT:· Objection.

·4      ·BY MR. LIM:

·5      ·Q.· · · And after -- after you submitted that, you

·6      ·got the right passport?

·7      · · · · · · ·MS. BUCHERT:· Objection.

·8      · · · · · · ·THE WITNESS:· The process was not that

·9      ·simple for me, as there were complications.

10      ·BY MR. LIM:

11      ·Q.· · · Uh-huh.

12      ·A.· · · Being a woman that was -- that is

13      ·transgender and having a business, it was very

14      ·important for me personally to protect some identity

15      ·information.· I assumed to get a passport I could

16      ·simply have my doctor send in paperwork after my

17      ·first passport application was declined, which my

18      ·doctor submitted paperwork afterwards.· That

19      ·paperwork was being also declined.· We did a

20      ·revision to the paperwork from my physician at the

21      ·time, a nurse practitioner, and the paperwork was

22      ·also declined and returned.

23      · · · · ·From that point, I was uncertain what to do,

24      ·and because I needed a passport for travels and

25      ·time -- so much time had passed, I felt like -- or I



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            34
                                                      Page 36 of 61 PageID #: 1694
                           www.EliteReportingServices.com                         YVer1f
·1      ·was told I would have to have a letter from a PhD.

·2      ·I consulted with a client who had a PhD, and I was

·3      ·hopeful that he would be discreet and be able to

·4      ·lead me to a physician that would be able to

·5      ·complete the paperwork for me.· He told me with his

·6      ·permission he would try to find a colleague of his

·7      ·that had a PhD in medicine or psychiatry, because

·8      ·unbeknownst to me, my client had a PhD in psychology

·9      ·instead of psychiatry.

10      · · · · ·He then returned -- or contacted me within a

11      ·week to two weeks, and he said that he was unable to

12      ·find any of his colleagues with credentials that

13      ·would approve paperwork for me to receive my

14      ·passport with correct gender markers even though he

15      ·had known me for several years and could testify or

16      ·could vouch that I was who I said I was.

17      · · · · ·He then later contacted me with the name of

18      ·a gynecologist in the neighboring town, and he said

19      ·with my permission that he would contact her because

20      ·he felt like she was someone that would be discreet

21      ·and hopefully her office and staff workers would be

22      ·discreet and allow me to get the documentation

23      ·necessary in order to change my passport.· So in

24      ·order to receive the passport, I was required to

25      ·have my genitals examined by a physician for no



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            35
                                                      Page 37 of 61 PageID #: 1695
                           www.EliteReportingServices.com                         YVer1f
·1      ·other purpose.

·2      ·Q.· · · But you were ultimately able to get the

·3      ·passport corrected?

·4      ·A.· · · The passport is now congruent with my

·5      ·gender.

·6      ·Q.· · · And you -- when was it -- when did you

·7      ·obtain the congruent passport, Ms. Combs?

·8      ·A.· · · Approximately seven years ago.

·9      ·Q.· · · And the driver's license was in twenty- --

10      ·when did you obtain the correct driver's license

11      ·again?· 1999?

12      ·A.· · · I believe that's correct.

13      ·Q.· · · And the Social Security was shortly

14      ·thereafter also?

15      ·A.· · · That is correct.

16      ·Q.· · · Okay.· From -- okay.· Let's talk about the

17      ·passport, then.· Let's see.

18      · · · · ·So after obtaining the passport, about how

19      ·many times have you presented that as an

20      ·identification --

21      · · · · · · ·MS. BUCHERT:· Objection.

22      ·BY MR. LIM:

23      ·Q.· · · -- since 2013?

24      · · · · · · ·MS. BUCHERT:· Same objection.

25      · · · · · · ·THE WITNESS:· I'm uncertain, although I



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            36
                                                      Page 38 of 61 PageID #: 1696
                           www.EliteReportingServices.com                         YVer1f
·1      ·have used it when traveling.

·2      ·BY MR. LIM:

·3      ·Q.· · · Where have you traveled to in the past seven

·4      ·years?· Anywhere fun?

·5      · · · · · · ·MS. BUCHERT:· Objection.

·6      · · · · · · ·THE WITNESS:· Yes.

·7      ·BY MR. LIM:

·8      ·Q.· · · Can you tell us a couple examples?· When was

·9      ·the last time you took a vacation abroad?

10      ·A.· · · February of this year.

11      ·Q.· · · Okay.· Where did you go?

12      ·A.· · · I went to, I believe, the Western Caribbean.

13      ·St. Thomas, St. Martin.

14      ·Q.· · · And as a form of identification, do you

15      ·carry your passport with you or your driver's

16      ·license or your Social Security card?

17      · · · · · · ·MS. BUCHERT:· Objection.

18      · · · · · · ·THE WITNESS:· Yes.

19      ·BY MR. LIM:

20      ·Q.· · · You carry all three of them on you every

21      ·day?

22      · · · · · · ·MS. BUCHERT:· Objection.

23      · · · · · · ·THE WITNESS:· Typically my driver's

24      ·license.

25      ·//



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            37
                                                      Page 39 of 61 PageID #: 1697
                           www.EliteReportingServices.com                         YVer1f
·1      ·BY MR. LIM:

·2      ·Q.· · · Do you ever carry your birth certificate

·3      ·with you?

·4      ·A.· · · I do not believe so.

·5      ·Q.· · · You do not believe so or you don't?

·6      · · · · · · ·MS. BUCHERT:· Objection.

·7      · · · · · · ·THE WITNESS:· I traveled with my birth

·8      ·certificate when I received a copy of it.· On a

·9      ·normal basis, I probably do not carry it.

10      ·BY MR. LIM:

11      ·Q.· · · When was the last time you traveled with

12      ·your birth certificate?

13      · · · · · · ·MS. BUCHERT:· Objection.

14      · · · · · · ·THE WITNESS:· Probably two months ago.

15      ·BY MR. LIM:

16      ·Q.· · · Where do you normally keep your birth

17      ·certificate?

18      · · · · · · ·MS. BUCHERT:· Objection.

19      · · · · · · ·THE WITNESS:· At my house.

20      ·BY MR. LIM:

21      ·Q.· · · And two months ago when you traveled with

22      ·the birth certificate, did you take it so that you

23      ·would use it as a form of identification?

24      · · · · · · ·MS. BUCHERT:· Objection.

25      · · · · · · ·THE WITNESS:· I was, to the best of my



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            38
                                                      Page 40 of 61 PageID #: 1698
                           www.EliteReportingServices.com                         YVer1f
·1      ·knowledge, picking up documents, and I picked a copy

·2      ·of that up.

·3      ·BY MR. LIM:

·4      ·Q.· · · A copy of that?· So where's the original?

·5      · · · · · · ·MS. BUCHERT:· Objection.· Argumentative.

·6      · · · · · · ·THE WITNESS:· I am uncertain.

·7      ·BY MR. LIM:

·8      ·Q.· · · You're uncertain -- do you know where your

·9      ·original copy of the birth certificate is,

10      ·Ms. Combs?

11      ·A.· · · I am uncertain.

12      ·Q.· · · Where were you picking up this copy of your

13      ·birth certificate from?

14      · · · · · · ·MS. BUCHERT:· Objection.

15      · · · · · · ·THE WITNESS:· Knox County, Tennessee.

16      ·BY MR. LIM:

17      ·Q.· · · Was it a family member's house?

18      · · · · · · ·MS. BUCHERT:· Objection.

19      · · · · · · ·THE WITNESS:· No.

20      ·BY MR. LIM:

21      ·Q.· · · Other than that time that you picked it up,

22      ·when was the last time you used your birth

23      ·certificate as a form of identification?

24      · · · · · · ·MS. BUCHERT:· Objection.

25      · · · · · · ·THE WITNESS:· Probably when I entered



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            39
                                                      Page 41 of 61 PageID #: 1699
                           www.EliteReportingServices.com                         YVer1f
·1      ·cosmetology school.

·2      ·BY MR. LIM:

·3      ·Q.· · · When was that?

·4      ·A.· · · Approximately 1995.

·5      ·Q.· · · You just told us that in 2013 you submitted

·6      ·your birth certificate to obtain your passport,

·7      ·right?

·8      · · · · · · ·MS. BUCHERT:· Objection.

·9      · · · · · · ·THE WITNESS:· That is correct.

10      ·BY MR. LIM:

11      ·Q.· · · Okay.· So let me rephrase so we're on the

12      ·same page.· I'm trying to determine just how often

13      ·you use your birth certificate as a form of

14      ·identification.

15      · · · · ·After getting your passport for which you

16      ·had to submit a copy of that, has there been any

17      ·other instance in which you needed to produce a copy

18      ·of your birth certificate?

19      · · · · · · ·MS. BUCHERT:· Objection.

20      · · · · · · ·THE WITNESS:· I know of instances before

21      ·I received my passport.· I am unaware of instances

22      ·after I received my passport.

23      ·BY MR. LIM:

24      ·Q.· · · So in the past seven years, you haven't used

25      ·your birth certificate as a form of identification?



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            40
                                                      Page 42 of 61 PageID #: 1700
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·MS. BUCHERT:· Objection.

·2      · · · · · · ·THE WITNESS:· I do not believe so.

·3      · · · · · · ·MR. LIM:· Could I take a quick break

·4      ·here?· Could we come back -- it's 1:59 right now.

·5      ·Could we come back at 2:10, please?

·6      · · · · · · ·MS. BUCHERT:· Sounds good.

·7      · · · · · · ·MR. LIM:· Thank you.

·8      · · · · · · ·(Short break.)

·9      ·BY MR. LIM:

10      ·Q.· · · Hi, Ms. Combs.

11      · · · · ·Can you hear me okay?

12      ·A.· · · Yes.

13      ·Q.· · · I have to ask you a couple of quick

14      ·housekeeping questions.

15      · · · · ·During the break, did you talk to anyone

16      ·about this deposition?

17      ·A.· · · I did not, no.

18      ·Q.· · · Did you review any documents outside of

19      ·those two exhibits I showed you today?

20      ·A.· · · No, sir.

21      ·Q.· · · Okay.· Fine.

22      · · · · ·I want to refer your attention to Exhibit 2,

23      ·the declaration, page 4, Paragraph 19.· Let me know

24      ·when you're ready, Ms. Combs.

25      · · · · · · ·MS. BUCHERT:· And, Jaime, I would advise



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            41
                                                      Page 43 of 61 PageID #: 1701
                           www.EliteReportingServices.com                         YVer1f
·1      ·you to take as much time as you need.

·2      · · · · · · ·THE WITNESS:· Declaration and what --

·3      ·what page again?

·4      ·BY MR. LIM:

·5      ·Q.· · · Page 4, middle of the page, Paragraph 19.

·6      · · · · ·Do you have that?

·7      ·A.· · · Yes.

·8      ·Q.· · · Okay.· So in Paragraph 19 of your

·9      ·declaration, you say, quote, I reasonably fear that

10      ·possessing a birth certificate that fails to

11      ·accurately reflect my sex consistent with my gender

12      ·identity increases the chances that I will be

13      ·subjected to invasions of privacy, prejudice,

14      ·discrimination, distress, harassment, or violence.

15      · · · · ·I want to ask you to explain to us why you

16      ·feel that way.

17      · · · · · · ·MS. BUCHERT:· Objection.

18      · · · · · · ·THE WITNESS:· I do feel that way because

19      ·it is painful and difficult for me to have

20      ·documentation that is not reflective of me.· Because

21      ·of my past history and experiences with birth

22      ·certificate -- and the birth certificate being

23      ·inaccurate to who I am, it has been a source that

24      ·could be used against me.· I have seen -- I feel

25      ·like because of this paper, in the past, I've had to



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            42
                                                      Page 44 of 61 PageID #: 1702
                           www.EliteReportingServices.com                         YVer1f
·1      ·tell my story in situations I did not want to.· An

·2      ·example would be when I was in a bank and they

·3      ·required this documentation that was no longer

·4      ·congruent with who I was or other information that I

·5      ·had, and I felt it necessary to explain why it

·6      ·didn't match.

·7      · · · · · · ·So at that particular time that -- the

·8      ·banker was a client of mine that was not aware of

·9      ·this information, so it was very difficult to -- to

10      ·tell and explain because I didn't know what her

11      ·response would be.· Also being in a small town, I

12      ·had to take a chance on do I see a total stranger

13      ·and risk this information going out to everyone or,

14      ·you know, that time, do I tell someone that I know

15      ·that may be more likely to -- to be respectful and,

16      ·you know, protect that information.· So it -- it

17      ·was -- information that was not accurate of me.

18      ·BY MR. LIM:

19      ·Q.· · · I think you cut off toward the end there.

20      ·Could you repeat the last couple of sentences?

21      · · · · · · ·THE REPORTER:· Thank you.

22      · · · · · · ·THE WITNESS:· It was a little

23      ·dehumanizing to me to present this information to

24      ·someone that was inaccurate about me.

25      ·//



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            43
                                                      Page 45 of 61 PageID #: 1703
                           www.EliteReportingServices.com                         YVer1f
·1      ·BY MR. LIM:

·2      ·Q.· · · And you mentioned your experience at the

·3      ·bank.

·4      · · · · ·Do you remember exactly when that was?

·5      · · · · · · ·MS. BUCHERT:· Objection.

·6      · · · · · · ·THE WITNESS:· I remember that the birth

·7      ·certificate was a requirement for some type of

·8      ·business transaction.

·9      ·BY MR. LIM:

10      ·Q.· · · Do you know when that was?

11      ·A.· · · That was --

12      · · · · · · ·MS. BUCHERT:· Objection.

13      · · · · · · ·THE WITNESS:· -- approximately 2010.

14      ·BY MR. LIM:

15      ·Q.· · · So that was before you got your passport

16      ·corrected, right?

17      ·A.· · · This was before the passport was corrected.

18      ·Q.· · · Okay.· Has there been any other time besides

19      ·the examples that you mentioned so far that you've

20      ·had to present your birth certificate and you,

21      ·quote, reasonably fear that presenting that document

22      ·subjected you to harassment and discrimination and

23      ·so forth?

24      · · · · · · ·MS. BUCHERT:· Objection.

25      · · · · · · ·THE WITNESS:· When I started my



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            44
                                                      Page 46 of 61 PageID #: 1704
                           www.EliteReportingServices.com                         YVer1f
·1      ·education with Tennessee School of Beauty, knowing

·2      ·that my name and some information would be changed,

·3      ·I believe that was another time that my passport was

·4      ·submitted with other identifying information of me

·5      ·at the time, so that naturally left me feeling very

·6      ·vulnerable to reveal this information.

·7      ·BY MR. LIM:

·8      ·Q.· · · Okay.· And I want to go to the next

·9      ·paragraph, Paragraph 20, where you say that "As a

10      ·result of Tennessee's birth certificate policy, my

11      ·current Tennessee birth certificate reflects the sex

12      ·I was," quote, "incorrectly assigned at birth,

13      ·erroneously stating that I am male."

14      · · · · ·You state that your sex was incorrectly

15      ·assigned at birth.

16      · · · · · · ·MS. BUCHERT:· Objection.

17      ·BY MR. LIM:

18      ·Q.· · · Can you think of any reasons why you were

19      ·assigned at birth as male?

20      · · · · · · ·MS. BUCHERT:· Objection.

21      · · · · · · ·THE WITNESS:· I'm not a physician, and

22      ·I'm unsure of the requirements that they use.· You

23      ·know, this was 51 years ago, so I wasn't able to be

24      ·asked or contribute information.· I will say, when I

25      ·did have gender-affirming surgery, one of the first



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            45
                                                      Page 47 of 61 PageID #: 1705
                           www.EliteReportingServices.com                         YVer1f
·1      ·words that my physician surgeon told me was that

·2      ·"you did not form correctly."

·3      ·BY MR. LIM:

·4      ·Q.· · · You just stated that you're not a physician.

·5      · · · · ·Do you have any other training that would

·6      ·qualify you as an expert on how sex is determined at

·7      ·birth?

·8      · · · · · · ·MS. BUCHERT:· Objection.

·9      · · · · · · ·THE WITNESS:· I do not have training.

10      ·BY MR. LIM:

11      ·Q.· · · So you're not an expert on that issue?

12      ·A.· · · I would not be an -- an expert.

13      ·Q.· · · Ms. Combs, I want to direct your attention

14      ·to Exhibit 1, page -- that would be the amended

15      ·complaint, page 23.· And take your time.· Let me

16      ·know when you have it.· Paragraph 113.

17      · · · · · · ·MS. BUCHERT:· And once again, Jaime, I

18      ·want to urge you to take as much time as you need.

19      ·BY MR. LIM:

20      ·Q.· · · And this is very similar to the other

21      ·paragraph that we just read.

22      · · · · ·Have you ever sub- -- have you ever been

23      ·subject to discrimination because of your

24      ·incongruent birth certificate at a place of work?

25      · · · · · · ·MS. BUCHERT:· Objection.



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            46
                                                      Page 48 of 61 PageID #: 1706
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·THE WITNESS:· I'm only aware of the

·2      ·reality of discrimination to people that have

·3      ·inconsistent documentation on who they are.· I've

·4      ·always known that that is a very real possibility

·5      ·for me.

·6      ·BY MR. LIM:

·7      ·Q.· · · But you personally have not been subjected

·8      ·to that?

·9      · · · · · · ·MS. BUCHERT:· Objection.

10      · · · · · · ·THE WITNESS:· It is difficult to say.

11      ·BY MR. LIM:

12      ·Q.· · · Have you ever been -- pardon me.· Have you

13      ·ever applied for a job and were denied because of

14      ·your transgender status?

15      · · · · · · ·MS. BUCHERT:· Objection.

16      · · · · · · ·THE WITNESS:· It isn't certain, because

17      ·Tennessee is a right-to-work state.· It is not

18      ·uncommon for people who are women that are

19      ·transgender to not receive certain positions because

20      ·of that status.

21      · · · · · · ·MR. LIM:· I don't have any more

22      ·questions today, so that would conclude my portion

23      ·of the deposition.

24      · · · · · · ·Sasha, do you have any questions for

25      ·Ms. Combs?



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            47
                                                      Page 49 of 61 PageID #: 1707
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·MS. BUCHERT:· I -- I would like to take

·2      ·a five-minute break if that's okay for folks.

·3      · · · · · · ·MR. LIM:· Okay.

·4      · · · · · · ·MS. BUCHERT:· Maybe we can round it off

·5      ·and take an eight-minute break and come back at 3:30

·6      ·if that's okay.

·7      · · · · · · ·MR. LIM:· Yeah.· 2:30 for us.

·8      · · · · · · ·MS. BUCHERT:· 2:30.· Sorry.· Great.

·9      · · · · · · ·(Short break.)

10      · · · · · · · · · · ·EXAMINATION

11      ·QUESTIONS BY MS. BUCHERT:

12      ·Q.· · · Jaime, I just have one question for you on

13      ·redirect.

14      · · · · ·In your testimony, you testified that when

15      ·going -- entering school, beauty school, that you

16      ·presented your passport.

17      · · · · ·That was around 1995; is that correct?

18      ·A.· · · I apologize because I did not have a

19      ·passport at that time.

20      ·Q.· · · So was the document you presented in 1995

21      ·your birth certificate?

22      ·A.· · · It was.

23      · · · · · · ·MS. BUCHERT:· Okay.· Thank you.· No

24      ·further questions.

25      · · · · · · ·THE REPORTER:· Anything else, Mr. Lim?



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            48
                                                      Page 50 of 61 PageID #: 1708
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·MR. LIM:· No.

·2      · · · · · · ·MS. BUCHERT:· We do just want to reserve

·3      ·the right to read and sign the transcript before

·4      ·it's final.

·5      · · · · · · ·(An off-the-record discussion was held.)

·6      · · · · · · ·THE REPORTER:· And, Mr. Lim, would you

·7      ·like this transcript typed up?

·8      · · · · · · ·MR. LIM:· Yes.

·9      · · · · · · ·THE REPORTER:· And, Ms. Buchert, would

10      ·you like a copy?

11      · · · · · · ·MS. BUCHERT:· Yes, please.

12      · · · · · · · FURTHER DEPONENT SAITH NOT

13

14

15

16

17

18

19

20

21

22

23

24

25



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            49
                                                      Page 51 of 61 PageID #: 1709
                           www.EliteReportingServices.com
·1      · · · · · · · · E R R A T A· P A G E

·2
· · ·· · · · · · · ·I, Jaime Combs, having read
·3   the foregoing deposition, pages 1 through 49, do
· · ·hereby certify said testimony is a true and accurate
·4   transcript, with the following changes (if any):

·5
· ·    ·PAGE· LINE· · · · · SHOULD HAVE BEEN
·6
· ·    ·_____ _____· · · · ·_______________________________
·7
· ·    ·_____ _____· · · · ·_______________________________
·8
· ·    ·_____ _____· · · · ·_______________________________
·9
· ·    ·_____ _____· · · · ·_______________________________
10
· ·    ·_____ _____· · · · ·_______________________________
11
· ·    ·_____ _____· · · · ·_______________________________
12
· ·    ·_____ _____· · · · ·_______________________________
13
· ·    ·_____ _____· · · · ·_______________________________
14
· ·    ·_____ _____· · · · ·_______________________________
15
· ·    ·_____ _____· · · · ·_______________________________
16
· ·    ·_____ _____· · · · ·_______________________________
17
· ·    ·_____ _____· · · · ·_______________________________
18
· ·    ·_____ _____· · · · ·_______________________________
19
20      · · · · · · · · · · · · ·__________________________
· ·    ·· · · · · · · · · · · · · · ·JAIME COMBS
21
22      _______________________________________
· ·    ·Notary Public
23
24      My Commission Expires: ___________
25      Reported by: Lindsey R. Perry, LCR, RPR, CRR, CSR



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            50
                                                      Page 52 of 61 PageID #: 1710
                           www.EliteReportingServices.com
·1      · · · · · · · · REPORTER'S CERTIFICATE

·2      ·STATE OF TENNESSEE

·3      ·COUNTY OF WILLIAMSON

·4      · · · · I, LINDSEY R. PERRY, licensed court

·5      ·reporter, with offices in Franklin, Tennessee,

·6      ·hereby certify that I reported the foregoing

·7      ·videoconference deposition of JAIME COMBS by machine

·8      ·shorthand to the best of my skills and abilities,

·9      ·and thereafter the same was reduced to typewritten

10      ·form by me.

11      ·I further certify I am not related to any of the

12      ·parties named herein nor related to their counsel

13      ·and have no interest, financial or otherwise, in the

14      ·outcome of the proceedings.

15     ·I further certify that in order for this document to
· ·   ··be considered a true and correct copy, it must bear
16     ·my original signature and that any unauthorized
· ·   ··reproduction in whole or in part and/or transfer of
17     ·this document is not authorized, will not be
· ·   ··considered authentic, and will be in violation of
18     ·Tennessee Code Annotated 3-914-104, Theft of
· ·   ··Services.
19

20

21   · · · · ·_______________________________
· · ·· · · · ·LINDSEY R. PERRY, LCR, RPR, CRR, CSR
22   · · · · ·Licensed Court Reporter
· · ·· · · · ·Registered Professional Reporter
23   · · · · ·Certified Realtime Reporter
· · ·· · · · ·Certified Shorthand Reporter
24   · · · · ·State of Tennessee at Large

25      · · · · ·LCR #790 - Expires:· · ·6/30/2020



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-5 Services    * (615)595-0073
                                       Filed 05/29/20                            51
                                                      Page 53 of 61 PageID #: 1711
                           www.EliteReportingServices.com
                         26/line 26:17        amended 15:15,       banker 43:8
       Exhibits                                22 17:14 30:22
                         27/line 26:18                             basically 19:2
                                               46:14
    Ex 01 -              2:10 41:5                                 basis 38:9
    Jaime Combs          2:30 48:7,8                               beauty 12:24 45:1
     4:10 15:14,19                            anytime 8:5
                                                                    48:15
     17:14 30:22 46:14                        apologize 48:18
                                  3                                begin 7:9
    Ex 02 -                                   application 34:17
    Jaime Combs                                                    believed 23:25
     4:12 15:25 16:6                          applied 47:13
                                                                   birth 8:19 9:7,9
     41:22                                    apply 11:10           17:23 18:23 25:6,
                         3:30 48:5                                  16 28:10 33:9
                                              approve 35:13
             1                                                      38:2,7,12,16,22
                                              approximately         39:9,13,22 40:6,
                                  4            8:24 9:4 10:25       13,18,25 42:10,
    1 15:14,19 17:14
                                               11:2,22 12:6,10,     21,22 44:6,20
     30:22 46:14
                         4 26:18 41:23 42:5    18 13:1,23 29:11     45:10,11,12,15,19
    109 30:23                                  30:5 36:8 40:4       46:7,24 48:21
                                               44:13
    11 14:11,12                   5                                bit 22:9
                                              argumentative
    110 31:21                                                      Blount 22:3
                         51 45:23              25:12 39:5
    113 33:23 46:16                                                board 10:17 11:2,
                                              assets 18:14
                                                                    4,8,10,11,17
    114 17:15,22                  7            20:20,21 25:2
                                                                   born 9:5,8
    14/line 14:11                             assigned 45:12,
                                               15,19               bottom 17:15
    15/line 14:11                                                   30:23
                                              assistant 6:14
    17 26:17                      A                                Botts 7:3
                                              assists 10:10
    19 41:23 42:5,8                                                bought 21:4
                         abilities 17:11      assume 23:17,19
    1995 13:1 40:4                                                 bound 14:12
     48:17,20            abroad 37:9          assumed 34:15
                                                                    26:18
    1996 12:18           absolutely 6:23      attended 12:24
                                                                   Brandt 7:3
    1999 30:24 36:11     accurate 17:11       attention 17:13
                                                                   break 8:4,7,9
                          43:17                20:5 30:21 41:22
    1:59 41:4                                                       41:3,8,15 48:2,5,9
                                               46:13
                         accurately 42:11                          bring 32:15 33:5
                                              attorney 6:14,15
             2           acquired 21:3         22:12               Buchert 6:23,24
                         addition 16:10                             9:12,19 10:1,8,14
    2 15:25 16:6 41:22                        attorneys 16:20
                          21:4                                      11:6,12 12:20
                                               17:1,4 27:11
    20 9:4 12:10 45:9                                               13:4,13,18 14:5
                         address 8:20         aware 19:20 30:5      16:14,22 17:6,17
    2000 14:1            advise 41:25          43:8 47:1            18:21 19:8,14,22
                                                                    20:2,23 21:8,12,
    2010 44:13           affect 18:10                               18,22 22:6,11,18,
    2013 36:23 40:5                                    B
                         affected 17:24                             23 23:7,12,15,22
                                                                    24:2,14,20,25
    22 30:22             afternoon 6:8        back 20:6 29:8        25:7,11,20 26:5,9,
    23 17:14 33:19                             30:21 41:4,5 48:5    16 27:16,24 28:9,
                         ahead 6:21
     46:15                                    Baker 7:3             13,24 29:6,16
                         Alcoa 12:2                                 30:2,10,17 31:1,5,
    24 20:17                                  bank 43:2 44:3
                         allowing 18:12                             9,17 32:9,16,23
                          20:18                                     33:6,14 34:3,7




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-5 Services    * (615)595-0073
                                  Filed 05/29/20 Page Index:   1..Bucherti1
                                                      54 of 61 PageID #: 1712
                      www.EliteReportingServices.com
     36:21,24 37:5,17,    children 26:13        consistent 42:11     credentials 35:12
     22 38:6,13,18,24
                          choice 24:15,17       consulted 35:2       current 8:20 9:14
     39:5,14,18,24
                                                                      25:25 45:11
     40:8,19 41:1,6,25    classic 21:3          contact 35:19
     42:17 44:5,12,24                                                cut 43:19
     45:16,20 46:8,17,
                          clear 7:21            contacted 35:10,
                                                 17
     25 47:9,15 48:1,4,   client 35:2,8 43:8
                                                                              D
     8,11,23 49:2,9,11                          contained 17:10
                          colleague 35:6
    Buddy 10:10                                 contest 18:25        date 9:9
                          colleagues 6:16
    business 12:5          35:12                contested 18:7       day 37:21
     18:11 20:9,11,12,
     13 34:13 44:8        Combs 6:2,8,20        contribute 45:24     days 30:6
                           7:11 8:12,14,19
                                                control 18:13        declaration
                           9:11 12:4 15:21
              C                                  20:19                15:25 41:23 42:2,
                           16:1,8,13 17:16,
                           24,25 18:1,6,9,12,   conversation          9
    called 6:3 10:10       15,17 22:8 24:6       28:20               declined 34:17,
     12:3                  25:15 27:6,23                              19,22
                           29:18 30:15 36:7
                                                conversations
    calls 16:22,23                               16:25               defendants 6:19
                           39:10 41:10,24
    card 19:18 31:23       46:13 47:25          copy 15:16,21        dehumanizing
     37:16                                       38:8 39:1,4,9,12     43:23
                          Combs' 17:22
                                                 40:16,17 49:10
    care 9:22 10:11       committee 10:16                            delicate 24:10
     21:13 33:25                                correct 11:5 12:8
                          community 9:22         17:23 20:9,10       denied 47:13
    Caribbean 37:12        11:17                 24:13 27:22 29:19   DEPONENT
                                                 30:25 31:22,24       49:12
                          complaint 15:15,
                                                 35:14 36:10,12,15
    carry 37:15,20         22 17:14 30:22                            deposition 6:18
                                                 40:9 48:17
     38:2,9                46:15                                      7:10,11 27:6,8,11,
                                                corrected 36:3        21 28:3,6 41:16
    cars 21:3             complete 35:5
                                                 44:16,17             47:23
    case 28:5 29:1        completing
                                                correctly 46:2       designated 14:12
                           31:21
    center 9:22                                 Corvettes 21:2        26:18
                          complications
    certificate 17:23      34:9                 cosmetology          desirable 13:7
     18:23 25:6,16                               12:15 40:1
     28:10 33:9 38:2,8,   computer 20:13                             determine 40:12
     12,17,22 39:9,13,                          counsel 16:24        determined 46:6
                          concerned 18:6
     23 40:6,13,18,25      20:8,10 24:12        County 22:3
     42:10,22 44:7,20                                                Dianna 6:17
                                                 39:15
     45:10,11 46:24       concerns 18:11                             difficult 7:24
     48:21                                      couple 7:8 20:15      42:19 43:9 47:10
                          conclude 47:22
                                                 21:7,17 37:8
    certificates 12:12    condo 21:5             41:13 43:20         direct 17:13 46:13
    challenges 31:25      confidential          couples 18:4         directors 11:8
    chance 43:12           14:12 26:18           19:13               disagree 25:8
    chances 42:12         confused 22:8         court 7:13 18:24     disclosure 18:5
                                                 22:3
    change 35:23          congruent 36:4,7                           discreet 35:3,20,
                           43:4                 courthouse            22
    changed 32:4,5                               32:12
     45:2                 Connectus 9:21                             discrimination
                           10:13,15 11:1,9      cover 14:13 26:19     42:14 44:22 46:23
    checked 23:20
                                                                      47:2




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-5 Services
                                         Index:
                                              * (615)595-0073
                                  Filed 05/29/20  Buddy..discriminationi2
                                                 Page 55 of 61 PageID #: 1713
                      www.EliteReportingServices.com
    discuss 16:19         exam 34:1            finally 33:18        half 8:24 11:22
     30:12
                          EXAMINATION          finances 21:14       happened 24:6
    discussion 10:21       6:6 48:10                                 33:21
                                               find 35:6,12
     29:7 49:5
                          examined 35:25                            happier 25:24
                                               Fine 41:21
    distress 42:14
                          examples 37:8                             happy 8:5
                                               five-minute 48:2
    divorce 18:7,12        44:19
                                                                    harassment
     19:1 20:18 22:2,5                         fleet 21:1
                          exception 31:25                            42:14 44:22
     25:3
                                               folks 48:2
                          Exhibit 15:14,19,                         head 7:19
    divorcing 18:1,17
                           25 16:6 17:14       form 37:14 38:23
                                                                    health 9:21,22
    DMV 32:7               30:22 41:22 46:14    39:23 40:13,25
                                                                     10:11,15
                                                46:2
    doctor 32:19          exhibits 41:19
                                                                    hear 7:23 41:11
     34:16,18                                  found 13:6
                          experience 44:2
                                                                    held 10:21 29:7
    document 15:18                             full 8:13
                          experiences                                49:5
     16:5 44:21 48:20
                           42:21               fun 7:9 37:4
                                                                    history 42:21
    documentation
                          expert 29:25 46:6,
     33:8,24 35:22                                                  home 21:1
                           11,12                       G
     42:20 43:3 47:3
                                                                    hopeful 35:3
                          experts 29:5 30:9
    documenting                                gender 17:23         house 20:25
     34:1                 explain 42:15         25:17 31:22 35:14    38:19 39:17
                           43:5,10              36:5 42:11
    documents 14:4
                                                                    housekeeping
     16:10,12,21 17:5,    extent 16:23         gender-affirming      7:8 41:14
     10 32:14,19 33:4                           31:15 45:25
     39:1 41:18                                                     husband 18:13,
                                   F           general 6:14          19,22 19:16,20
    driver's 19:17
                                               General's 6:15        20:19,24 21:13
     31:23 32:3,5 36:9,   factors 24:22,24                           24:7 25:18
     10 37:15,23                               genitals 35:25
                          fails 42:10
    due 18:11                                  give 24:12
                          family 39:17                                       I
    duly 6:4                                   Gonzalez-pagan
                          favor 8:6
                                                7:1                 idea 21:16
             E            fear 42:9 44:21
                                               good 6:8,11 41:6     identification
                          February 37:10                             36:20 37:14 38:23
    education 45:1                             Gould 7:5             39:23 40:14,25
                          federal 21:10
    eight-minute                               government 23:5      identified 25:18
     48:5                 feel 42:16,18,24
                                                                    identify 6:22
    Elizabethton 9:8      feeling 45:5
                                               Great 48:8           identifying 45:4
    employment            fellow 28:18
                                               group 11:16          identity 25:17
     13:6                 felt 22:14,16         20:13 26:6,8
                                                                     34:14 42:12
    end 43:19              24:15,17 34:25
                                               guys 26:4            important 34:14
                           35:20 43:5
    entered 39:25                              gynecologist
                          file 21:7,10                              inability 17:22
    entering 48:15                              34:2 35:18
                          filed 6:19 21:16                          inaccurate 42:23
    erroneously            22:2                                      43:24
     45:13
                                                       H
                          fill 23:10                                included 33:9
    essentially 24:13                          hair 12:1
                          final 49:4                                including 29:4
                                                                     30:9




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-5 Services   Index:
                                              * (615)595-0073
                                  Filed 05/29/20 Pagediscuss..includingi3
                                                      56 of 61 PageID #: 1714
                      www.EliteReportingServices.com
    incongruent          knowledge 28:21        33:1,10,17 34:4,     match 43:6
     46:24                29:21 30:16           10 36:22 37:2,7,
                                                                     Matt 6:16
                          32:11,18 39:1         19 38:1,10,15,20
    inconsistent
                                                39:3,7,16,20 40:2,   matter 24:10
     47:3                Knox 39:15
                                                10,23 41:3,7,9
                                                                     matters 7:9
    incorrectly          Knoxville 32:11        42:4 43:18 44:1,9,
     45:12,14                                   14 45:7,17 46:3,     medicine 30:12
                                                10,19 47:6,11,21      35:7
    increases 42:12               L
                                                48:3,7,25 49:1,6,8
                                                                     meet 26:4
    information                                live 8:25
     16:24 19:2 34:15    Lambda 6:24 7:1                             member 10:17
     43:4,9,13,16,17,                          lived 8:23 9:3         11:2
     23 45:2,4,6,24
                         lastly 7:4 8:4        livelihood 25:1       member's 39:17
    instance 40:17
                         law 28:4,7,10         living 9:11 20:15     members 11:16,
    instances 40:20,      30:12                                       17
                                               location 9:2 32:8
     21
                         lawsuit 6:19 27:7     long 8:23 9:2         mentioned 11:19
    introduce 6:12        28:12,17 29:4                               33:23 44:2,19
                                                10:23 11:21 12:5,
    invasions 42:13       30:1,8                9 13:10,21           Merchant 7:5
    involved 11:15       lead 35:4             longer 43:3           met 26:6 28:16,18
     29:4 30:8           left 45:5                                    29:3,10,23 30:8,
                                                                      11,12
    issue 46:11          legal 6:24 7:1 18:3            M
                                                                     middle 33:23 42:5
                         legitimately          made 29:12 30:5
             J            24:11                                      mind 23:25
                                               make 33:11            mine 43:8
                         length 21:3
    Jae 6:14 25:11
                                               male 18:23 45:13,     minutes 19:5
                         letter 33:25 35:1
    Jaime 6:2 8:14                              19
     16:1,24 17:6,17                                                 misguided 33:19
                                               man 17:25
     41:25 46:17 48:12                                               months 10:25
                         license 12:15,17,     marital 23:14
                          18 14:9 19:7,10,                            38:14,21
                          12,15,17 20:14       marked 15:14,18,      Motion 16:1
    jeopardize 20:9,
                          22:14 31:23 32:3,     25 16:5
     11                                                              move 8:11 13:2
                          5 36:9,10 37:16,
                                               marker 17:23           25:23
    job 47:13             24
                                                31:22
    John 7:5             lieu 7:18,19                                moved 13:5
                                               markers 35:14
    joint 18:14 20:20    Lim 6:7,14 7:7                              multiple 33:11
                                               marriage 13:22
     24:8                 9:13,24 10:4,12,
                                                14:6,9 18:2,4,25
                          18,22 11:7,13                                        N
    Jones 6:16                                  19:7,9,12,13,15
                          12:22 13:8,16,20
                                                20:14 21:4 22:4,
    Judgment 16:2         14:7 15:12,20
                                                14,16,17
                          16:7,16 17:2,8,21                          names 8:15 26:15
    justice 19:16         19:4,11,19,24        married 13:10,17,
     22:24 23:2,3
                                                                     Nashville 10:3
                          20:4 21:6,9,15,20     21,24 17:25 20:1,     13:3,5
                          22:1,7,15,21 23:1,    15,25 21:7,11,17
             K            9,13,18,23 24:5,      22:25 23:11,21       naturally 45:5
                          16,23 25:4,9,13,      24:1,4 26:1          needed 32:14
    kind 12:12            14,22 26:7,12                               33:4 34:24 40:17
                                               marry 22:20
                          27:5,18 28:1,11,
    knew 24:10            15 29:2,13,17        Martin 37:13          Neenah 31:6
    knowing 45:1          30:3,14,20 31:3,7,                         negatively 17:24
                          11,20 32:13,20
                                               Maryville 9:1,3,5
                                                12:2




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-5 Services
                                  FiledIndex: * incongruent..negativelyi4
                                        05/29/20 (615)595-0073
                                                  Page 57 of 61 PageID #: 1715
                      www.EliteReportingServices.com
    neighboring            16:19 17:4          people 24:18,22      prejudice 42:13
     35:18                                      29:4 30:18 47:2,
                          order 35:23,24                            prepping 27:6
                                                18
                          organization                              present 43:23
                                               performed 31:4,
    niceties 28:25         11:15                                     44:20
                                                18
    nod 7:18              organizations                             presented 36:19
                                               permission 35:6,
                           9:23,25                                   48:16,20
    nominated 11:10                             19
                          original 39:4,9                           presenting 19:17
    normal 38:9                                Perry 7:13 10:18
                                                                     44:21
                          owned 12:1 21:5       15:16 16:3
    Novella 8:14
                                                                    press 28:20 29:12
                                               person 23:5
    Number 15:19
                                   P            29:14               previous 13:21
     16:6
                                               personal 24:9,10     previously 15:14,
    nurse 34:21           paid 20:25                                 25
                                               personally 34:14
                          painful 42:19         47:7                Pride 10:3
             O
                          paper 42:25          personnel 10:16      primary 33:25
    objection 9:12,19     papers 18:12         Phd 35:1,2,7,8       privacy 42:13
     10:1,8,14 11:6,12     20:18
     12:20 13:4,13,18                          physical 34:1        private 24:10
                          paperwork 14:1,3
     14:5 16:14,22                             physician 33:25      privileged 16:23
                           19:6 23:10 34:16,
     18:21 19:8,14,22                           34:20 35:4,25
                           18,19,20,21 35:5,                        procedures
     20:2,23 21:8,12,                           45:21 46:1,4
                           13                                        30:24 31:16
     18,22 22:6,11,18,
     23 23:7,12,15,22     paragraph 17:15,     picked 39:1,21
                                                                    proceeding 22:5
     24:2,14,20,25         22 18:16 20:6,17,   picking 39:1,12
     25:7,11,20 26:5,9,    22 30:23 31:21                           process 11:9
     16 27:16,24 28:9,     33:23 41:23 42:5,   place 9:7 46:24       34:8
     13,24 29:6,16         8 45:9 46:16,21     plaintiff 28:18      produce 40:17
     30:2,10,17 31:1,5,
     9,17 32:9,16,23
                          pardon 33:19         plaintiffs 6:20,25   program 10:9
                           47:12                7:2,4,6 28:17
     33:6,14 34:3,7
                                                29:11 30:4
                                                                    prompted 13:2
     36:21,24 37:5,17,    part 7:9
     22 38:6,13,18,24
                                               Plaintiffs' 16:1     properties 21:21,
     39:5,14,18,24        passed 34:25                               23
     40:8,19 41:1         passing 29:11        point 6:21 7:23
                                                15:13 34:23
                                                                    property 21:4
     42:17 44:5,12,24      30:12                                     24:8
     45:16,20 46:8,25
                          passport 31:24       policy 45:10
     47:9,15                                                        protect 34:14
                           32:1 33:18,22       portion 47:22         43:16
    obtain 12:11 36:7,     34:6,15,17,24
     10 40:6               35:14,23,24 36:3,   position 10:6,24     psychiatry 35:7,9
    obtaining 36:18        4,7,17,18 37:15     positions 47:19      psychology 35:8
                           40:6,15,21,22
    occupation 9:14        44:15,17 45:3       possessing           public 30:16
     11:24                 48:16,19             42:10
                                                                    publicly 18:8
    off-the-record        past 8:16 37:3       possibility 47:4
     10:21 29:7 49:5
                                                                    purchased 20:25
                           40:24 42:21,25
                                               Possibly 28:25
    office 6:15 35:21                           32:19
                                                                    purpose 36:1
                          patients 10:10
    Omar 7:1              peace 19:16          power 19:1
                                                                             Q
                           22:25 23:2,3
    open 18:9 20:7                             practitioner
                          pending 8:8 29:9      34:21               qualify 46:6
    opportunity




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-5 ServicesIndex:
                                              * (615)595-0073
                                  Filed 05/29/20   neighboring..qualifyi5
                                                 Page 58 of 61 PageID #: 1716
                      www.EliteReportingServices.com
    question 7:25        reflects 45:11                           showed 41:19
     8:1,8,9 27:9 29:9
                         release 28:20        right-to-work       side 6:22
     48:12
                          29:12                47:17
                                                                  sign 49:3
    questioning
                         released 19:3        risk 43:13
     25:12                                                        signed 18:12
                         remember 32:7,       Roessler 7:3         20:18 24:3
    questions 6:7
                          14 33:4 44:4,6
     7:17 16:20 18:15                         round 48:4          similar 46:20
     23:24 41:14         repeat 8:1 43:20
     47:22,24 48:11,24
                                                                  simple 27:23 34:9
                         rephrase 8:1                  S
    quick 41:3,13                                                 simply 17:3 34:16
                          16:11 20:16 27:9
    quote 42:9 44:21
                          40:11                                   sir 41:20
     45:12               report 32:18                             situations 43:1
                         reporter 7:13        SAITH 49:12         small 43:11
             R            10:20 15:17 16:4    salon 12:1,4
                          29:8 43:21 48:25
                                                                  smear 19:2
                                               18:10
    read 16:17 17:19      49:6,9                                  Social 19:17
     29:8 46:21 49:3
                                              same-sex 18:4        31:23 33:2 36:13
                         representing          19:13               37:16
    reading 7:15          6:18,24 7:2,3,6
                                              Sara 6:17           Sounds 41:6
    ready 41:24          required 35:24
                          43:3                Sasha 6:21,24       source 42:23
    real 7:9 47:4                              47:24
                         requirement 44:7                         speak 27:7,10,13
    reality 47:2                              school 12:19,23,     28:2,12,23
                         requirements          24 40:1 45:1
    realize 16:15         45:22                                   special 12:12
                                               48:15
    reasons 45:18        reserve 49:2                             specifically
    receive 35:13,24                                               31:16
                         resided 9:1          Security 19:17
     47:19                                                        spell 31:12
                         respectful 43:15      31:23 33:2 36:13
    received 12:18                             37:16              spoke 27:19
     38:8 40:21,22       respond 16:24
                                              Sedgwick 6:17       spoken 28:4,5,16
    recognizable         response 8:7
                                              seeking 11:16        29:3 30:8
     22:3                 43:11
                         responses 7:16       send 34:16          spouse 13:6,9,12,
    recognize 18:4                                                 14 14:10 22:4
                         result 18:11 45:10   sentences 43:20      25:25 27:14,20
    recommend
     17:18                                    separate 14:13       28:3
                         results 34:1
                                               26:19              St 37:13
    record 8:13 10:19    retain 18:13 20:19
                                              Sevierville 23:3    staff 35:21
    recorded 7:20        retire 11:24
                                              sex 42:11 45:11,    start 10:5
    recording 7:12       retired 9:16          14 46:6
    records 33:3,9        11:19,21,23                             started 21:2
                                              shake 7:18           44:25
    redirect 48:13       returned 34:22
                          35:10               Shayne 29:23        state 8:12 12:15
    refer 20:5 30:21                                               18:24 45:14 47:17
                         returns 21:10        Shew 6:17
     41:22
                                              short 41:8 48:9     stated 30:23 46:4
    reflect 42:11        reveal 45:6
                                              shortly 36:13       stating 45:13
    reflected 25:16      review 41:18
                                              show 15:13,24       status 18:6,7,9
    reflective 42:20     revision 34:20
                                                                   19:21 20:8 23:14
                                                                   47:14,20




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-5 Services    * Index:
                                  Filed 05/29/20 (615)595-0073
                                                        question..statusi6
                                                  Page 59 of 61 PageID #: 1717
                      www.EliteReportingServices.com
    story 43:1            testified 6:4        traveled 37:3
                           48:14                38:7,11,21                   V
    stranger 43:12
                          testify 35:15        traveling 37:1
    stylist 12:1,7,9,11                                             vacation 37:9
                          testimony 7:14       travels 34:24
    sub- 46:22                                                      vaginoplasty
                           48:14
                                               trip 33:16            31:19
    subject 46:23
                          things 22:13
                                               trips 33:11          Vanderbilt 9:20
    subjected 42:13
                          Thomas 7:3                                 10:5,11,24
     44:22 47:7                                true 17:10
                           37:13
    submit 33:24                               truth 17:9           vehicles 21:1
                          thought 23:25
     40:16                                                          verbally 7:16
                                               twenty- 36:9
                          threat 20:8
    submitted 14:2                                                  video 7:12
                                               type 9:17 14:3
     19:6 34:5,18 40:5    threatened 18:5
                                                23:6 44:7           violence 42:14
     45:4                  24:8 25:19
                                               typed 49:7           volunteer 9:15,
    Summary 16:2          time 7:24 17:18,19
                           18:3,8 20:7 21:11   Typically 37:23       17,20,21 10:2,5,9,
    support 16:1                                                     16,23 30:13
                           23:11 24:19 25:1
     26:6,8
                           28:23 32:3,22,25                         vouch 35:16
                                                        U
    surgeon 31:8           33:12 34:21,25
     33:8 46:1             37:9 38:11 39:21,                        vulnerable 45:6
                           22 42:1 43:7,14     U.S. 31:24 33:18
    surgery 31:4,15,       44:18 45:3,5
     22 32:6 45:25                             Uh-huh 34:11                  W
                           46:15,18 48:19
    surgical 30:24                             ultimately 36:2
                          times 36:19                               wanted 24:13
     32:18                                     unable 35:11
                          titled 21:21,23                           wanting 24:22
    sworn 6:4                                  unaware 40:21
                          today 6:9 7:14                            ways 17:24
    sympathize 24:6        27:11,21 28:6       unbeknownst
                                                35:8                wedding 22:22
    system 10:11           30:16 41:19 47:22
                                               uncertain 21:19      week 35:11
                          today's 28:3
              T                                 23:8 27:17,19       weeks 35:11
                          told 17:9 18:1,17,    28:14 33:15 34:23
                           18,19,22 19:5,25     36:25 39:6,8,11     Western 37:12
    taking 24:7            29:14 35:1,5 40:5
                                               uncommon             wife 22:20
    talk 17:4 25:23,24     46:1
                                                47:18               Winemiller 7:5
     32:2,3 33:2 36:16    top 20:17 33:19
     41:15                                     uncontested          Wisconsin 31:6
                          total 43:12           18:12 20:18
    talking 14:4 20:21                                              woman 30:16,19
     28:7 31:16           town 35:18 43:11     understand            34:12
                          training 12:12        24:11
    tax 21:10                                                       women 26:10
                           46:5,9              understanding
    taxes 21:7                                                       47:18
                          trans 10:10 30:16     7:24
    Taylor 29:23                                                    words 46:1
                          transaction 44:8     Understood 8:10
    Tennessee 6:15                                                  work 9:15,17
                          transcript 7:14,     underwent 30:24       11:25 21:1 23:5
          9:1,3,5,8
     12:2,16,24 18:2,3,    15 49:3,7           unsure 23:16          30:13 46:24
     24 19:13 23:4        transgender           45:22               workers 35:21
     32:11 39:15 45:1,     18:5,7,9 19:21
     11 47:17
                                               uphold 18:24         worried 18:10
                           24:18 26:11 30:19
    Tennessee's            34:13 47:14,19      urge 46:18
     45:10




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-5 Services    * (615)595-0073
                                  Filed 05/29/20  Index:
                                                 Page     story..worriedi7
                                                      60 of 61 PageID #: 1718
                      www.EliteReportingServices.com
            Y

    year 13:25 28:19
     29:11 32:4 37:10
    years 8:24 9:4
     11:3,22 12:6,10
     13:11,23 18:1
     26:2 35:15 36:8
     37:4 40:24 45:23




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-5 Services    * (615)595-0073
                                  Filed 05/29/20 PageIndex:
                                                      61 of 61year..yearsi8
                                                               PageID #: 1719
                      www.EliteReportingServices.com
